DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 17 contain the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7, 9-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig (US 7350239) in view of Gribble et al. (US 2717389).
Regarding Claim 1, Rosenzweig teaches a hairdressing cape, comprising a sheet (14) of flexible material having: a front side (16); a reverse side (18) opposite the front side; a first long edge; a second long edge opposite the first long edge (both the first and second long edges collectively referred to as reference character 24, Fig. 1 shows the edges opposite one another); an upper short edge (20) extending between the first long edge (24) and the second long edge (24); a lower short edge (22) opposite the upper short edge (20) and extending between the first long edge and the second long edge (col. 3  ll. 61-67, “First provided is a flexible, preferably washable sheet 14. The sheet is in a rectangular configuration. The sheet has a front surface 16. The sheet has a back surface 18. The sheet also has a horizontal top edge 20. The sheet has a parallel bottom edge 22. The top and bottom edges are spaced apart at a height. The height is about 36 inches. The sheet has two parallel vertical sides edges 24.”); a neck cutout (28) centered between the first long edge and the second long edge (col. 4 ll. 10-11, “The neck hole is centered between the two sides edges,” wherein the two side edges (24) are considered as equivalent to the first and second long edges); a first edge (38) extending from the neck cutout (28) to the second long edge (24); and a second edge (40) extending from the neck cutout (28) to the second long edge (24) (Col. 4 ll. 14-16, “The slit extends from the lower most extent of the hole to one side edge about 15 inches from the top edge. The slit forms an upper edge 38. The slit further forms a lower edge 40,” wherein the hole is considered as equivalent to the neck cutout, the side edge is considered as equivalent to the second long edge, as explained above); wherein the first edge (38) and the second 
Examiner notes that while the garment of Rosenzweig is not specifically a hairdressing cape, the garment serves as a barrier that protects the clothes of the wearer from environmental containments, and as such is capable of being used as a hairdressing cape (col. 1 ll. 52-53, “the present invention essentially comprises a clothes protection system”). Rosenzweig’s garment further includes each structural element of the hairdressing cape as set forth herein. 
Rosenzweig does not teach wherein the first edge and the second edge are a first cutout edge and a second cutout edge, and wherein the first cutout edge and the second cutout edge define a shoulder cutout.
Attention is drawn to Gribble et al., which teaches an analogous article of apparel. Gribble et al. teaches a hairdressing cape (10) , comprising a sheet of material having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (see annotated Fig.); a second long edge (see annotated Fig.) opposite the first long edge; an upper short edge (see annotated Fig.) extending between the first long edge and the second long edge; a lower short edge (see annotated Fig.) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (12) centered between the first long edge and the second long edge (Annotated fig. 3 shows the neck cutout (12) centered between the first and second long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; and a second cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; wherein the first cutout edge and the second cutout edge define a cutout (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Gribble et al. such that the first edge and the second edge are a first cutout edge and a second cutout edge, and such that 
Regarding Claim 5, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. 
Rosenzweig does not teach wherein an angle formed by the first cutout edge and the second cutout edge is in a range from 15 degrees to 45 degrees.
Attention is drawn to Gribble et al., which teaches an analogous article of apparel. Gribble et al. teaches a hairdressing cape (10) , comprising a sheet of material having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (see annotated Fig.); a second long edge (see annotated Fig.) opposite the first long edge; an upper short edge (see annotated Fig.) extending between the first long edge and the second long edge; a lower short edge (see annotated Fig.) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (12) centered between the first long edge and the second long edge (Annotated fig. 3 shows the neck cutout (12) centered between the first and second long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; and a second cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; wherein the first cutout edge and the second cutout edge define a cutout (14). Gribble et al. does not further teach explicitly wherein an angle formed by the first cutout edge and the second cutout edge is in a range from 15 degrees to 45 degrees, however it appears as though the angle formed by the first cutout edge and the second cutout edge is an acute angle, and further Gribble et al. discloses the angle is oblique (col. 1 ll. 62-65, “the division slot 14, one side of which slot extends substantially in line with the radial center of the neck opening, while the other edge of the slot is oblique to such radial line”). Further, it should be noted that the angle formed by the first and second cutout edges is a result effective variable. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Gribble et al. such that the angle formed by the first cutout edge and the second cutout edge is in a range from 15 degrees to 45 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize fit and usability across a variety of differently sized wearers. 
Regarding Claim 7, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. Rosenzweig further teaches wherein the neck cutout (28) is closer to the upper short edge (20) than to the lower short edge (22) (Fig. 1 shows the neck cutout being closer to the upper short edge (20) than the lower short edge (22)).
Regarding Claim 9, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. Rosenzweig further teaches reinforced edges (44) (col. 4 ll. 19-23, “The edging includes an exterior edging 44. The exterior edging covers the front and back surfaces around the entire periphery of the sheet. The periphery of the sheet covered by the exterior edging includes the top and bottom and side edges,” wherein the exterior edging provides reinforcement to the sheet edge).
Regarding Claim 10, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. Rosenzweig further teaches a fastening mechanism (54, 56) proximate the neck cutout (28) (Fig. 3 shows the fastening mechanism (54, 56) proximate the neck opening (28)).
Regarding Claim 11, Rosenzweig teaches all of the limitations of Claim 10, as discussed in the rejection above. Rosenzweig further teaches wherein the fastening mechanism (54, 56) is attached to the cape via a reinforced section of cape (44) (col. 4 ll. 19-23 discloses “The edging includes an exterior 
Regarding Claim 12, Rosenzweig teaches all of the limitations of Claim 10, as discussed in the rejection above. Rosenzweig further teaches wherein the fastening mechanism (54, 56) is Velcro (Col. 4 ll. 30-31, “The fastening assembly includes two Velcro strips 54, 56.”).
Regarding Claim 15, Rosenzweig teaches a hairdressing cape comprising a rectangular sheet (14) of flexible material having: a front side (16); a reverse side (18) opposite the front side; a first long edge; a second long edge opposite the first long edge (both the first and second long edges collectively referred to as reference character 24, Fig. 1 shows the edges opposite one another); an upper short edge (20) extending between the first long edge and the second long edge; a lower short edge (22) opposite the upper short edge and extending between the first long edge and the second long edge (col. 3  ll. 61-67, “First provided is a flexible, preferably washable sheet 14. The sheet is in a rectangular configuration. The sheet has a front surface 16. The sheet has a back surface 18. The sheet also has a horizontal top edge 20. The sheet has a parallel bottom edge 22. The top and bottom edges are spaced apart at a height. The height is about 36 inches. The sheet has two parallel vertical sides edges 24.”); a circular neck cutout (28) centered between the first long edge and the second long edge and closer to the upper short edge than to the lower short edge (col. 4 ll. 10-11, “The neck hole is centered between the two sides edges,” wherein the two side edges (24) are considered as equivalent to the first and second long edges; Fig. 1 shows the neck cutout (28) being closer to the upper shorter edge (20) than the bottom shorter edge (22)); a first edge (38) extending from the neck cutout (28) to the second long edge (24); and a second edge (40) extending from the neck cutout (28) to the second long edge (24) (Col. 4 ll. 14-16, “The slit extends from the lower most extent of the hole to one side edge about 15 inches from the top edge. The slit forms an upper edge 38. The slit further forms a lower edge 40,” 
Rosenzweig does not teach wherein the first edge and the second edge are a first cutout edge and a second cutout edge, and wherein the first cutout edge and the second cutout edge define a shoulder cutout.
Attention is drawn to Gribble et al., which teaches an analogous article of apparel. Gribble et al. teaches a hairdressing cape (10) , comprising a sheet of material having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (see annotated Fig.); a second long edge (see annotated Fig.) opposite the first long edge; an upper short edge (see annotated Fig.) extending between the first long edge and the second long edge; a lower short edge (see annotated Fig.) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (12) centered between the first long edge and the second long edge and closer to the upper short edge than to the lower short edge (Annotated fig. 3 shows the neck cutout (12) centered between the first and second long edges and closer to the upper short edge than the lower short edge); a first cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; and a second cutout edge (see annotated Fig.) extending from the neck cutout (12) to the upper short edge; wherein the first cutout edge and the second cutout edge define a cutout (14), and a fastening mechanism (20) proximate to the neck cutout (12) configured to fasten the neck cutout 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Gribble et al. such that the first edge and the second edge are a first cutout edge and a second cutout edge, and such that the first cutout edge and the second cutout edge define a shoulder cutout so that the cape can fit around a width of the wearer without additional material and bulk, increasing the comfort of the wearer.
Regarding Claim 16, Rosenzweig teaches all of the limitations of Claim 15, as discussed in the rejection above. Rosenzweig further teaches wherein the fastening mechanism (54, 56) is attached to the cape via a reinforced section of cape (44) (col. 4 ll. 19-23, “The edging includes an exterior edging 44. The exterior edging covers the front and back surfaces around the entire periphery of the sheet,”; Figs. 1 and 3 show wherein the fastening mechanism (54, 56) is attached to a reinforced section of the cape that has been provided with the edging).
Regarding Claim 17, Rosenzweig teaches all of the limitations of Claim 15, as discussed in the rejection above. Rosenzweig further teaches wherein the fastening mechanism (54, 56) is Velcro (Col. 4 ll. 30-31, “The fastening assembly includes two Velcro strips 54, 56.”).
Regarding Claim 20, Rosenzweig teaches all of the limitations of Claim 15, as discussed in the rejection above. 
Rosenzweig does not teach wherein an angle formed by the first cutout edge and the second cutout edge is in a range from 15 degrees to 45 degrees.
Attention is drawn to Gribble et al., which teaches an analogous article of apparel. Gribble et al. teaches a hairdressing cape (10) , comprising a sheet of material having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (see annotated Fig.); a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Gribble et al. such that the angle formed by the first cutout edge and the second cutout edge is in a range from 15 degrees to 45 degrees since it has been held that discovering an optimum value of a result effective variable .

    PNG
    media_image1.png
    854
    859
    media_image1.png
    Greyscale

Claims 2-4, 6, 8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig (US 7350239) in view of Gribble et al. (US 2717389), and further in view of Zitscher (US 2010/0100996).
Regarding Claim 2, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. 
Rosenzweig does not teach wherein a ratio of cape length of the cape to cape width of the cape is 3 to 2.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (24) centered between the first long edge and the second long edge (Fig. 1 shows the neck opening (24) being centered between the first (20) and second (22) long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); and a second cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); wherein the first cutout edge and the second cutout edge define a shoulder cutout (26) (annotated fig. 1 shows the first and second cutout edges defining a cutout 26). Zitscher further teaches wherein a ratio of cape length of the cape to cape width of the cape is 3 to 2 (paragraph [0019] discloses “Magnitude of the length 36 and of the length 38, each taken from the border of the centrally located opening 24 to the perimeter 14, may be greater than thirty inches, in particular may be forty-two and one half inches. The open interior or interior diameter 44 of the centrally located opening 24 may be about nine inches” and Claim 19 discloses “the left length and the right length are between 18 inches and 23 inches,” wherein when the lengths 36 and 38 are 30 inches, the total length of the cape is 69 inches, and when the left and right lengths are 18.5 inches, the total width of the cape is 46 inches (each total measurement 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that a ratio of cape length of the cape to cape width of the cape is 3 to 2 so that the cape is capable of providing full coverage along the length and width of the wearer, without additional unnecessary fabric. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 3, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. 
Rosenzweig does not teach wherein a cape length of the cape is between 4 and 6 feet.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (24) centered between the first long edge and the second long edge (Fig. 1 shows the neck opening (24) being centered between the first (20) and second (22) long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); and a second cutout In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the cape length of the cape is between 4 and 6 feet so that the cape is capable of providing full coverage of the wearer. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 4, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. 
Rosenzweig does not teach wherein a cape width of the cape is between 3 and 4 feet.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the cape width of the cape is between 3 and 4 feet so that the cape is capable of providing full coverage 
Regarding Claim 6, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. Rosenzweig further teaches wherein the neck cutout (28) is circular (Fig. 1 shows the neck cutout (28) being circular)
Rosenzweig does not teach wherein the neck cutout has a diameter of 8 inches.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (24) centered between the first long edge and the second long edge (Fig. 1 shows the neck opening (24) being centered between the first (20) and second (22) long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); and a second cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); wherein the first cutout edge and the second cutout edge define a shoulder cutout (26) (annotated fig. 1 shows the first and second cutout edges defining a cutout 26). Zitscher further teaches wherein the neck cutout (24) is circular with a diameter of 8 inches (Fig. 1 shows the neck cutout (24) being circular and having a diameter (44); paragraph [0019] discloses “The open interior or interior diameter 44 of the centrally 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the diameter of the neck opening is 8 inches so that the cape is capable of fitting a larger variety of differently sized wearers. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 8, Rosenzweig teaches all of the limitations of Claim 1, as discussed in the rejection above. 
Rosenzweig does not teach wherein the cape is made of a light-weight, water-resistant material.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) opposite the upper short edge and extending between the first long edge and the second long edge; a neck cutout (24) centered between the first long edge and the second long edge (Fig. 1 shows the neck opening (24) being centered between the first (20) and second (22) long edges); a first cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); and a second cutout edge (see annotated Fig.) extending from the neck cutout (24) to the second long edge (22); wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the cape is made of a light-weight, water-resistant material so that the wearer is comfortable and protected from water runoff during the haircutting process. Further in support of this conclusion of obviousness, Examiner notes that it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 13, Rosenzweig teaches all of the limitations of Claim 10, as discussed in the rejection above. 
Rosenzweig does not teach wherein the fastening mechanism is snaps.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) opposite the upper short edge and extending between the first long edge and the second long edge; a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the fastening mechanism is snaps as it would have been a simple substitution of one known fastening mechanism for another based on the intended use of securing the neck opening that would have only produced the predictable results of removably securing the cape around the wearer. 
Regarding Claim 14, Rosenzweig teaches all of the limitations of Claim 10, as discussed in the rejection above. 
Rosenzweig does not teach wherein the fastening mechanism is buttons.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) extending between the first long edge (20) and the second long edge (22); a lower short edge (18) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the fastening mechanism is buttons as it would have been a simple substitution of one known fastening mechanism for another based on the intended use of securing the neck opening that would have only produced the predictable results of removably securing the cape around the wearer.
Regarding Claim 18, Rosenzweig teaches all of the limitations of Claim 15, as discussed in the rejection above. 
Rosenzweig does not teach wherein the fastening mechanism is snaps.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; a first long edge (20); a second long edge (22) opposite the first long edge; an upper short edge (16) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the fastening mechanism is snaps as it would have been a simple substitution of one known fastening mechanism for another based on the intended use of securing the neck opening that would have only produced the predictable results of removably securing the cape around the wearer.
Regarding Claim 19, Rosenzweig teaches all of the limitations of Claim 15, as discussed in the rejection above. 
Rosenzweig does not teach wherein the fastening mechanism is buttons.
Attention is drawn to Zitscher, which teaches an analogous article of apparel. Zitscher teaches a hairdressing cape (10), comprising a sheet (12) of flexible material (paragraph [0016], “the flexible sheet 12”) having: a front side (see annotated Fig.); a reverse side (see annotated Fig.) opposite the front side; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenzweig to include the teachings of Zitscher such that the fastening mechanism is buttons as it would have been a simple substitution of one known fastening mechanism for another based on the intended use of securing the neck opening that would have only produced the predictable results of removably securing the cape around the wearer.

    PNG
    media_image2.png
    640
    589
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cansler (US 2744252) teaches a cape with a circular neck opening centered between two long edges and closer to an upper short edge than a lower short edge, and two edges extending from the neck opening to the long edge and defining a cutout. Matsuoka (US 4615047) teaches a cape having .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732